Case 2:20-cv-01668-RFB-NJK Document 108 Filed 10/26/20 Page 1 of 7
Case 2:20-cv-01668-RFB-NJK Document 108 Filed 10/26/20 Page 2 of 7
Case 2:20-cv-01668-RFB-NJK Document 108 Filed 10/26/20 Page 3 of 7
Case 2:20-cv-01668-RFB-NJK Document 108 Filed 10/26/20 Page 4 of 7
Case 2:20-cv-01668-RFB-NJK Document 108 Filed 10/26/20 Page 5 of 7




           26th day of October, 2020.
Case 2:20-cv-01668-RFB-NJK Document 108 Filed 10/26/20 Page 6 of 7
Case 2:20-cv-01668-RFB-NJK Document 108 Filed 10/26/20 Page 7 of 7
